 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVANCE ROSS PAYNE,                                No. 2:18-cv-0956 JAM CKD P
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    C. BASER, et al.,
15                        Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. On September 21, 2018 the court screened plaintiff’s complaint as

19   the court is required to do under 28 U.S.C. § 1915A(a) and found that plaintiff may proceed on

20   claims arising under the Eighth Amendment against California State Prison, Sacramento

21   Correctional Officers C. Baser and S. Crisanto (defendants) as detailed in plaintiff’s “First Cause

22   of Action.” In his “First Cause of Action,” plaintiff asserts defendant Baser used excessive force

23   against plaintiff and defendant Crisanto failed to intervene.

24           Defendants move to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure

25   asserting plaintiff admits in his complaint that he failed to exhaust available administrative

26   remedies prior to filing suit. When considering a motion to dismiss under Rule 12(b)(6), the

27   court must accept the allegations in the complaint as true, Erickson v. Pardus, 551 U.S. 89, 93-94

28   /////
                                                         1
 1   (2007) and construe the complaint in the light most favorable to the plaintiff, see Scheuer v.

 2   Rhodes, 416 U.S. 232, 236 (1974).

 3          Section 1997(e)(a) of Title 42 of the United States Code provides that “[n]o action shall be

 4   brought with respect to prison conditions under section 1983 of this title, . . . until such

 5   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e)(a). Administrative

 6   procedures generally are exhausted with respect to the California prisoner grievance process once

 7   the third level of review is complete. The third level of review constitutes the decision of the

 8   Secretary of the California Department of Corrections and Rehabilitation (CDCR). Cal. Code

 9   Regs. tit. 15, § 3084.7.

10          In Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc), the Ninth Circuit

11   described when dismissal of a complaint for failure to exhaust administrative remedies is

12   appropriate under Rule 12(b)(6). Specifically, the court found that dismissal is only appropriate

13   when failure to exhaust is “clear from the face of the complaint” and that “such cases will be rare

14   because a plaintiff is not required to say anything about exhaustion in his complaint.” In support

15   of the court’s position, the Ninth Circuit cited Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th

16   Cir. 2007) in which the Tenth Circuit held that “only in rare cases will a district court be able to

17   conclude from the face of the complaint that a prisoner has not exhausted his administrative

18   remedies and that he is without a valid excuse.”

19          On page 3 of his complaint, plaintiff indicates that he submitted a prisoner grievance

20   concerning the basis for his claim in plaintiff’s “First Cause of Action.” However, plaintiff
21   admits he did not submit his grievance to the final level, and when asked on the court’s form-

22   complaint to explain why he did not proceed to the final level, plaintiff did not provide an answer.

23          In light of the Ninth Circuit’s decision in Albino, however, the court cannot find dismissal

24   under Rule 12(b)(6) appropriate as it is at least possible plaintiff has a valid excuse for not

25   proceeding to the final level of review.1 While the court will recommend that defendants’ motion

26
27   1
       Plaintiff asserts an excuse in his opposition to defendant’s motion to dismiss, however the court
     does not consider that because, as indicated above, the court considers only those facts presented
28   in plaintiffs’ complaint.
                                                         2
 1   to dismiss be denied, defendants are of course free to submit a motion for summary judgment as

 2   explained in and pursuant to Albino. Albino v. Baca, 747 F.3d at 1169-71.

 3           In accordance with the above, IT IS HEREBY RECOMMENDED that defendant Baser

 4   and Crisanto’s motion to dismiss (ECF No. 16) be denied.

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be served and filed within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: May 1, 2019
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     payn0956.fte
19

20
21

22

23

24

25

26
27

28
                                                        3
